        Case 4:21-cv-00822-BSM Document 1 Filed 09/16/21 Page 1 of 7



                 IN THE UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF ARKANSAS EASTERN DISTRICT ARKANSAS
                                                                            u.s~Jk,~guRr
                           CENTRAL DIVISION             SEP 16 2021
                                                                        TAMMY H. DOWNS, CLERK
                                                                     By:        ~              DEPCLERK



Victor Coates.                       )
                                     )
Plaintiff                            )
                                     )       cAsE No.          J.f= 21-    c.v- iiz- BSM
                                     )
Vs.                                  )
                                     )
Arkansas Secretary of State          )
Mark Martin; Arkansas Secretary of )
State, John Thurston; Judith Crouch; )
Ben ellis; Kerry Baldwin Jucas;      )     This case assigned to District Judge    M, LI v
Susan Carter; Kelly Boyd             )     and to Magistrate Judge ___..~_...,@i~OOL.11qj~L.\------
                                     )
Defendants                           )
                                     )
________                             )

            COMPLAINT FOR EMPLOYMENT DISCRIMINATION

Comes the plaintiff, Victor Coates, by and through counsel and for his complaint

against the defendants states:

      1. This is a complaint against the defendants based on various types of

         employment discrimination suffered by the plaintiff, including but not

          limited to, hostile working environment; age and racial discrimination

         based on failure to promote, desperate treatment and ultimately

         termination. Plaintiff also seeks damages for claims based on breach of
     Case 4:21-cv-00822-BSM Document 1 Filed 09/16/21 Page 2 of 7



     contract and breach of an EEOC mediation agreement, the Americans

     with Disabilities Act and its implementing regulations, Plaintiff seeks

     monetary and non-monetary damages.

2. To the best of plaintiffs knowledge and belief the plaintiff and all named

     defendants were residents of the state of Arkansas at the time the

     operative events in this case occurred. Specifically plaintiff and

     defendants were residents of this federal Judicial District and Division.

3. Plaintiff brings this case pursuant to title VII of the Civil Rights Act of

     1964, the Age Discrimination in Dmployment Act of 196 7, the

     Americans With Disabilities Act of 1990 (for which he has obtained a

     right to sue letter from the EEOC) and its implementing regulations

     (Specifically but not limited to 28 CFR Part 35 and 29 CFR Parts 1630

     and 1602), the Rehabilitation Act of 1973 as amended, 29 U.S.C. §794

     (Nondiscrimination under Federal Grants and Programs) and any

     implementing regulations in the Code of Federal Regulation construing

     or implementing one or more of these Acts.

4.    Defendants, individually and collectively, discriminated against the

     plaintiff on the basis of race, gender, age and disability or perceived

     disability. The discrimination included failure to hire at the beginning of

     a new administration, failure to promote, failure to accommodate
 Case 4:21-cv-00822-BSM Document 1 Filed 09/16/21 Page 3 of 7




   disability, unequal terms and conditions of employment, retaliation, a

   pattern and practice of harassment, repeated denial of the Interactive

   Process, failure to provide agreed-upon accommodations and conditions,

   and termination of employment.

5. Plaintiff was employed with the Arkansas Secretary of State's office

   primarily as a photographer from 2002 through December 2018 when he

   was wrongfully terminated. All wrongful acts complained of occurred

   within the applicable statute( s) of limitation.

6. As the result of a non-job-related medical condition plaintiff became

   permanently disabled on March 14, 2010. Although his disabilities were

   permanent, plaintiff was able to return to work at the Secretary of State's

   office under the administration of Mark Martin. Shortly after his return to

   work, plaintiff realized his private medical information appeared to have

   been shared with his coworkers after he had been harassed and coerced

   into signing documents that among other things gave Judith Crouch

   access to his medical records. Upon realizing he had given such

   authorization, plaintiff promptly took steps to revoke it and filed a

   complaint with the EEOC which ultimately resulted in the parties

   entering into a mediation agreement between plaintiff and the Secretary

   of State's office.
  Case 4:21-cv-00822-BSM Document 1 Filed 09/16/21 Page 4 of 7




7. Plaintiffs supervisor, Terri Davidson, failed to respond to or completely

   ignored requests from plaintiff for accommodations and use of the

   interactive process, which were part of the mediation agreement. During

   this time, plaintiff was also denied opportunities for additional job

   training and other opportunities available to his coworkers. He was also

   denied ready access to updated equipment necessary to do his job.

8. During the same period of time plaintiff was moved to several different

   workspaces and ultimately forced to work from his home without being

   given necessary and equipment and supplies to do his job.

9. At the time these events took place, plaintiff was the only African-

   American male in his department. He was also the only person with a

   known disability and like others in his department was over the age of 40

   the time of his termination.

1O.Plaintiff was denied the opportunity to meet with the incoming newly

   elected Secretary of State, John Thurston in order to reapply for his job

   and to be retained by the incoming administration. However, other

   employees in his department were given an opportunity to meet with the

   new administration for the same purposes.

I I .Between the onset date of this these discriminatory practices and his

   termination, plaintiff resorted to the EEOC on more than one occasion
  Case 4:21-cv-00822-BSM Document 1 Filed 09/16/21 Page 5 of 7



   and utilized the disability rights of Arkansas office to pursue fairness in

   his workplace.

12. The letter to plaintiff dated December 7, 2018 terminating his

   employment was signed by Kelly Boyd and was in retaliation for

   plaintiffs filings with the EEOC to obtain and enforce reasonable

   accommodations necessitated by his disability.

13 .As part of the mediation agreement between plaintiff and defendant,

   plaintiffs occupational therapist was to be allowed to assist him and to

   have input into his working condition and assignments. Susan Carter and

   Kerry Jucas failed or refused to abide by these terms by disregarding the

   agreement and the advice of plaintiffs occupational therapist. This

   conduct on but the part of Carter and Jucas as well as Kelly Boyd and

   others within the department served to create a stressful, hostile and

   continuous working environment as a result of their repeated and

   intentional behavior toward the plaintiff.

14.Prior to being terminated, plaintiff was also demoted wrongfully. In

   addition to being part of the aforementioned hostile working

   environment, this demotion also violated one or more of the

   aforementioned acts or statutes, including but not limited to, the

  Americans With Disabilities Act.
 Case 4:21-cv-00822-BSM Document 1 Filed 09/16/21 Page 6 of 7



15.As previously mentioned, plaintiff has sought relief regarding some of

   these matters from the EEOC. On or about April 9, 2019, the EEOC

   issued a notice of right to sue letter to plaintiff. Plaintiff also states more

   than 60 days of elapsed since the filing of his charge of age

   discrimination with the EEOC. Him

16.As a result of the aforementioned conduct, plaintiff is seeking

   reinstatement of his employment, the payment of salary and benefits he

   would have received but for his wrongful termination (including pre-and

   post judgment interest), damages over and above accrued salary and

   benefits as allowed for in the statutes violated by the defendants, money

   damages for breach of contract and other behavior of the defendants

   covered by state law, a reasonable attorney's fee and the reimbursement

   of costs and for all other just and proper relief.

17 .Plaintiff seeks a jury trial.

   WHEREFORE, Plaintiff seeks reinstatement of his employment, the

payment of salary and benefits he would have received but for his wrongful

termination (including pre-and post judgment interest), damages (in an

amount exceeding that required to qualify for federal jurisdiction in diversity

of citizenship cases) over and above accrued salary and benefits as allowed

for in the statutes violated by the defendants, money damages for breach of
  Case 4:21-cv-00822-BSM Document 1 Filed 09/16/21 Page 7 of 7




contract and other behavior of the defendants covered by state law, a

reasonable attorney's fee and the reimbursement of costs and for all other

just and proper relief.



                                             Respectfully Submitted,

                                             t~
                                             Steven R. Smith, ABN 911 77
                                             15300 Kanis Road
                                             Little Rock, AR 72223
                                             (501) 909-1468
                                             Fax: (501) 325-8300
                                             ssmithl r@.)netzero.net
